                  UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

IVERSON DAMON LANG,               )
                                  )
     Plaintiff,                   )
                                  )
v.                                )                CV419-003
                                  )
MRS. K. BROWN, et al..,           )
                                  )
     Defendants.                  )

                                ORDER

     Iverson Lang, pro se and in forma pauperis, seeks a court order to

compel the Chatham County Sheriff’s Department to release camera

footage “to support [his] claim and to build [his] discovery.” Rather than

serving this request on defendants, as required by the Federal Rules of

Civil Procedure (by which even pro se litigants must abide), Lang has filed

it with the Court. If Lang wishes to serve discovery on defendants, he

must do so pursuant to the Federal Rules of Civil Procedure — meaning,

any discovery requests are mailed to the party (or that party’s attorney)

from whom he seeks that discovery. See Fed. R. Civ. P. 5(b) (describing
procedure for service). The United States Marshal Service is not needed

for this purpose. Discovery requests are not filed with the Court. Fed. R.

Civ. P. 5(d) (initial disclosures and discovery requests/responses are not

filed until they are used for a motion or the court orders them to be filed).

His motion (doc. 13) is DENIED.

     Lang also seeks clarification about whether his Prisoner Trust Fund

Account and Consent to Collection of Fees forms have been received by the

Court. Doc. 13 at 3. They have, and are docketed at docs. 7, 8, 9, 10, 19 &

20. Lang does not need to send any further IFP or account forms, absent

an Order from this Court telling him to do so. The Clerk is DIRECTED

to enclose a copy of the docket with service of this Order to ease plaintiff’s

mind.

      SO ORDERED, this         20th   day of March, 2019.

                                   ______________________________
                                    ____________________________
                                   CHRIS     E L. RAY
                                    HRISTOPHER
                                       STOPH
                                           HER
                                   UNITED STATESS MAGISTRATE
                                                    GS       JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                      2
